DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/05/2021 has been entered. An action on the RCE follows. 

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 


Claims 1, 4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2020/0083385 A1; hereafter Liu) in view of KATO (US 2015/0115264 A1; hereafter KATO).

Regarding claim 1, Liu discloses a thin film transistor, comprising:
a substrate ( Fig 2,  substrate 10, Para [ 0034]); a gate ( gate 20, Para [0035]) formed on the substrate (10); a gate insulation layer (40) formed on the gate (20); an active layer (51) formed on the gate insulation layer ( insulating layer 40, Para[ 0040]); a contact layer (52) formed on the active layer ( active layer 51, Para [ 0059]); and a source/drain (61/62) formed on the contact layer ( contact layer 52, Para [ 0059]) and the gate insulation (40), and the contact layer (52) does not laterally extend beyond lateral edges of the gate (20).  
But, Liu does not disclose explicitly wherein, the gate comprises a metal barrier layer and a conductive layer, the metal barrier layer is a molybdenum alloy layer, the molybdenum alloy layer comprises Mo and two other metal elements.
In a similar field of endeavor, KATO discloses wherein, the gate comprises a metal barrier layer (Fig 10A, barrier layer 5) and a conductive layer (layer 4), the metal barrier layer is a molybdenum alloy layer, the molybdenum alloy layer comprises Mo and two other metal elements (Para [0067],MoNiNb materials).  

Since Liu and KATO are both from the similar field of endeavor, and discloses thin film structure (TFT) with different composition of molybdenum alloy. Therefore, the purpose disclosed by KATO would have been recognized in the pertinent art of LEE. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Liu in light of KATO teaching “wherein, the gate comprises a metal barrier layer (Fig 10A, barrier layer 5) and a conductive layer (layer 4), the metal barrier layer is a molybdenum alloy layer, the molybdenum alloy layer comprises Mo and two other metal elements (Para [0067],MoNiNb materials)” for further advantage such as better electrical connectivity and improve device performance. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).

Regarding claim 4, Liu and KATO discloses the thin film transistor as claimed in claimed 1, KATO further discloses wherein the molybdenum alloy layer is a MoNbNi ternary alloy, wherein the Ni has a weight percentage ranging from 0.05% to 50% (Para [0067]). 
Since Liu and KATO are both from the similar field of endeavor, and discloses thin film structure (TFT) with different composition of molybdenum alloy. Therefore, the purpose KATO would have been recognized in the pertinent art of Liu. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Liu in light of KATO teaching “wherein the molybdenum alloy layer is a MoNbNi ternary alloy, wherein the Ni has a weight percentage ranging from 0.05% to 50% (Para [0067])” for further advantage such as better electrical connectivity and improve device performance. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

  Regarding claim 5, Liu and KATO discloses the thin film transistor as claimed in claimed 1, KATO further discloses wherein the Mo of the molybdenum alloy layer has a weight percentage ranging from 30% to 95%, and other two metal elements have a weight percentage ranging from 0.10% to 40% (Para [0067]).  
Since Liu and KATO are both from the similar field of endeavor, and discloses thin film structure (TFT) with different composition of molybdenum alloy. Therefore, the purpose disclosed by KATO would have been recognized in the pertinent art of Liu. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Liu in light of KATO teaching “wherein the Mo of the molybdenum alloy layer has a weight percentage ranging from 30% to 95%, and other two metal elements have a weight percentage ranging from 0.10% to 40% (Para [0067])” for further advantage such as better electrical connectivity and improve device performance. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 6, Liu and KATO discloses the thin film transistor as claimed in claimed 1, Liu further discloses wherein the active layer is a-Si (Para [0059]).  

Regarding claim 7, Liu discloses a method for manufacturing thin film transistor, wherein, comprising the steps as below: 
a substrate ( Fig 2,  substrate 10, Para [ 0034]) providing step, providing a substrate ( Fig 2,  substrate 10, Para [ 0034]); a gate ( gate 20, Para [0035])  manufacturing step, manufacturing a gate ( gate 20, Para [0035])  on an upper surface of the substrate ( Fig 2,  substrate 10, Para [ 0034]); a gate insulation layer ( insulating layer 40, Para[ 0040]) manufacturing step, manufacturing a gate insulation layer ( insulating layer 40, Para[ 0040]) on an upper surface of the gate ( gate 20, Para [0035]); an active layer ( active layer 51, Para [ 0059]) manufacturing step, manufacturing an active layer ( active layer 51, Para [ 0059]) on an upper surface of the gate insulation layer ( insulating layer 40, Para[ 0040]); a contact layer ( contact layer 52, Para [ 0059])  manufacturing step, manufacturing a contact layer ( contact layer 52, Para [ 0059])  on an upper surface of the active layer ( active layer 51, Para [ 0059]); and a source/drain ( source/ drain 62/61, Para [ 0059]) manufacturing step, manufacturing a source/drain ( source/ drain 62/61, Para [ 0059]) on an upper surface of the contact layer ( contact layer 52, Para [ 0059])  and the gate insulation ( insulating layer 40, Para[ 0040]); and the contact layer ( contact layer 52, Para [ 0059]) does not laterally extend beyond lateral edges of the gate ( gate 20, Para [0035]).  
But, Liu does not disclose explicitly wherein, the gate layer manufacturing step comprises the step as below: a metal barrier layer manufacturing step, manufacturing a 
In a similar field of endeavor, KATO discloses the gate layer manufacturing step comprises the step as below: a metal barrier layer (Fig 10A, barrier layer 5) manufacturing step, manufacturing a metal barrier layer (Fig 10A, barrier layer 5) on an upper surface of the substrate ( substrate 1)  and conductive layer (layer 4) manufacturing step, manufacturing a conductive layer  (layer 4) on an upper surface of the metal barrier layer (Fig 10A, barrier layer 5); the metal barrier layer is a molybdenum alloy layer, the molybdenum alloy layer comprises Mo and two other metal elements (Para [0067],MoNiNb materials).  
Since Liu and KATO are both from the similar field of endeavor, and discloses thin film structure (TFT) with different composition of molybdenum alloy. Therefore, the purpose disclosed by KATO would have been recognized in the pertinent art of LEE. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Liu in light of KATO teaching “the gate layer manufacturing step comprises the step as below: a metal barrier layer (Fig 10A, barrier layer 5) manufacturing step, manufacturing a metal barrier layer (Fig 10A, barrier layer 5) on an upper surface of the substrate ( substrate 1)  and conductive layer (layer 4) manufacturing step, manufacturing a conductive layer  (layer 4) on an upper surface of the metal barrier layer (Fig 10A, barrier layer 5); the metal barrier layer is a molybdenum alloy layer, the molybdenum alloy layer comprises Mo and two other metal elements In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).

Regarding claim 9, Liu and KATO discloses the method for manufacturing thin film transistor as claimed in claimed 7, KATO further discloses wherein the Mo of the molybdenum alloy layer has a weight percentage ranging from 30% to 95%, and other two metal elements have a weight percentage ranging from 0.10% to 40% (Para [0067]).  
Since Liu and KATO are both from the similar field of endeavor, and discloses thin film structure (TFT) with different composition of molybdenum alloy. Therefore, the purpose disclosed by KATO would have been recognized in the pertinent art of LEE. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Liu in light of KATO teaching “wherein the Mo of the molybdenum alloy layer has a weight percentage ranging from 30% to 95%, and other two metal elements have a weight percentage ranging from 0.10% to 40% (Para [0067])” for further advantage such as better electrical connectivity and improve device performance. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 10, Liu and KATO discloses the method for manufacturing thin film transistor as claimed in claimed 7, KATO further disclose wherein the conductive layer and the metal barrier layer are etched by a copper acid etching solution of a hydrogen peroxide system to form a patterned gate (Fig 6A, Para [0069]).

Therefore, the purpose disclosed by KATO would have been recognized in the pertinent art of Liu. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Liu in light of KATO teaching “wherein the conductive layer and the metal barrier layer are etched by a copper acid etching solution of a hydrogen peroxide system to form a patterned gate (Fig 6A, Para .
   
Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2020/0083385 A1; hereafter Liu) in view of KATO (US 2015/0115264 A1; hereafter KATO) as applied claims  1, 4-7 and 9-10 above and further in view of Sun et al ( US 2016/0203960 A1; hereafter  Sun).

Regarding claim 2, Liu and KATO discloses the thin film transistor as claimed in claimed 1, But, Liu and KATO does not disclose explicitly wherein the two other metal elements are any two of W, Nd, Nb, and Ta.  
In a similar field of endeavor, Sun discloses wherein the two other metal elements are any two of W, Nd, Nb, and Ta (Para [0033, 0050-0051]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Liu and KATO in light of Sun teaching “wherein the two other metal elements are any two of W, Nd, Nb, and Ta (Para [0033, 0050-0051])” for further advantage such as reliable thin film transistor device. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).

Regarding claim 3, Liu and KATO discloses the thin film transistor as claimed in claimed 1, But, Liu and KATO does not disclose explicitly wherein the molybdenum alloy layer is a MoNbTa ternary alloy, wherein the Ta has a weight percentage ranging from 0.05% to 20%.  
In a similar field of endeavor, Sun discloses wherein the molybdenum alloy layer is a MoNbTa ternary alloy, wherein the Ta has a weight percentage ranging from 0.05% to 20% (Para [0009, 0033, 0050-0051]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Liu and KATO in light of Sun teaching “wherein the molybdenum alloy layer is a MoNbTa ternary alloy, wherein the Ta has a weight percentage ranging from 0.05% to 20% (Para [0009, 0033, 0050-0051])” for further advantage such as improve performance of electronic device. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).  Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 8, Liu and KATO discloses the thin film transistor as claimed in claimed 7, But, Liu and KATO does not disclose explicitly wherein the two other metal elements are any two of W, Nd, Nb, and Ta.  
In a similar field of endeavor, Sun discloses wherein the two other metal elements are any two of W, Nd, Nb, and Ta (Para [0033, 0050-0051]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Liu and KATO in light of Sun teaching “wherein the two other metal elements are any two of W, Nd, Nb, and Ta (Para [0033, 0050-0051])” for further advantage such as reliable thin film transistor device. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898